[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE SPECIAL DEFENSES
The plaintiff has moved to strike all four special defenses filed by the defendant. The plaintiff has also filed a memorandum of law in support of the motion to strike. The defendant has filed no memorandum of law and did not appear for CT Page 6497 argument on the motion to strike.
The first special defense alleges a breach of duty to act reasonably and a right of set-off. "The principle (of good faith and fair dealing) cannot be applied to achieve a result contrary to the clearly expressed terms of a contract."  Eis v. Meyer,213 Conn. 29, 37. In this case the contract is clear and unambiguous with respect to the rights of the plaintiff upon a default by the defendant. The first special defense is stricken.
The second special defense alleges a failure of the plaintiff to mitigate damages and a right of set-off. "The duty to mitigate damages does not require a party to sacrifice a substantial right of his own in order to minimize a loss."  Camp v. Cohn, 151 Conn. 623, 627. The second special defense is stricken.
The third special defense alleges a violation of CUTPA and a right of set-off. The allegations of the third special defense do not comply with Section 164 of the Practice Book regarding special defenses. The third special defense is stricken.
The fourth special defense claims that the plaintiff comes before the court seeking equitable relief with "unclean hands". The fourth special defense is stricken for the same reason given in striking the first and second special defenses.
The plaintiff's motion to strike all four special defenses is granted.
William L. Hadden, Jr., Judge